Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
    OBJECTION
Insertion of update information (i.e. now Pat. No. 10,427,385) after “July 28, 2017),” in [0001] of specification would be needed.  Submission of a whole paragraph would be needed.
The instant specification teaches that a commercial product, Mylar, is a biaxially- oriented polypropylene in [0036] which is objected since the Mylar is a biaxially-oriented polyethylene terephthalate (BoPET) instead (see col. 8, lines 64-66 of US 10,520,756).
Abbreviated BoPET of claim 10 is objected and insertion of the biaxially-oriented polyethylene terephthalate is suggested.
Claims 15-17 are directed to an article (i.e. final product) and thus the recited “the optical web” as a preamble would be improper and objected.

					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6, 8, 13, 14, 18, 21 and 23-34 are rejected under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
The recited “at least about” and “no greater than about” of claim 6, 21 and 33, “at least about” of claim 13 and 32 and “greater than about” of claim 14 are indefinite. It has to be either “about” or “greater than”. See Amgen, Ins. V. Chugal Pharmaceutical Co.,
Ltd., 18 USPQ 2d 1016 (Fed. Cir. 1991).  Deletion of “about” is suggested.
The recited refractive index of about 1.33 to about 1.47 of claim 8 would broaden scope of claims 7 and 6.
				
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,427,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant first anterior layer of claim 1 would encompass a polymer with a low index of  a substrate, a first coating and a second coating of claim 18 would encompass at least 2 microns in claim 17 of the patent and because the instant laminated optical web of claim 23 is recited in claim 21 of the patent and because the instant claim 35 would permit the recited laminating step via an adhesive layer in claim 33 of the patent as evidenced by the instant claim 38..

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, 18, 20, 22 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Allen (US 4,333,983).
Allen teaches an optical article comprising a flexible polymer substrate (such as polyethylene terephthalate having a refractive index of about 1.64) having either one or both surfaces coated with an adhesive layer of an aluminum oxide film and an optical 
Allen teaches that a refractive index of the aluminum oxide is about 1.63 at col. 7, lines 32-33 which would meet claim 4.  The adhesive layer of an aluminum oxide and the optical coating of magnesium fluoride would meet the instant first anterior and posterior layer and second anterior and posterior layer, respectively, absent further limitations.  Allen teaches a coated roll at col. 3, lines 57-64 and at col. 10, line 60 to col. 11, line 3 meeting the instant claim 9.  Allen also teaches Mylar at col. 3, lines 6-9 and the Mylar is a biaxially-oriented polyethylene terephthalate meeting BoPET of the instant claim 10.  Allen further teaches the PET having a thickness of about 3 mils (about 76 µm) and other flexible substrates such as polycarbonate and acrylics at col. 4, lines 36-38 and at col. 7, lines 25-27 meeting the instant claims 13 and 11, respectively.
The instant claim 6 does not specify a particular individual coating layer as to an individual refractive index and thus the optical coating of magnesium fluoride having a refractive index of about 1.38 would meet the claim 6 as well.
As to the instant claim 22, Allen teaches a flexible polymer substrate having four layers of coating in Fig. 8 and at col. 8, lines 34-56 and a first layer 43 is taught as antireflection coating.  The instant [0053] of US 2018/0029337 A1 teaches that a location and a value of the refractive index can be varied for additional coating layers and thus the Fig. 8 would meet the claim 22 as well.
As to claim 35, Allen does not specify a sequence of the coatings at col. 8, lines 12-22, but there would be basically the following three ways of the coating:

2. Coat the anterior side first and then coat posterior side.
3. Coat the posterior side first and then coat anterior side.
A court held that very limited choice is anticipation. See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Thus, choosing the above point 2 would be anticipation.
Further, the above points 1-3 would meet the instant claim 35 reciting “comprising” without any particular coating sequence and since the “comprising” would encompass any of the above three points as well.    
Thus, the instant invention lacks novelty.

Claims 1-6, 9-11, 13, 15, 18, 20, 22, 35 and 36 are rejected under 35 U.S.C. 103 as obvious over Allen (US 4,333,983) in view of McNeal (US 4,716,601).
The instant claims 15 and 36 further recite a garment having an attached shield obtained from the optical web over Allen.
But, Allen teaches an article having a desired configuration obtained from cutting the coated substrate and an adhesive at col. 3, lines 57-64.
McNeal teach a goggle having an adhesively secured optical film in abstract and col. 2, lines 35-48.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the optical film taught by Allen in obtaining the goggle having an adhesively secured optical film of McNeal since Allen further teaches an article having a desired 
See the above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 9-11, 13, 15-18, 20, 22 and 35-37 are rejected under 35 U.S.C. 103 as obvious over Allen (US 4,333,983) in view of McNeal (US 4,716,601), and further in view of Reaux (US 2005/0015860 A1).
The instant claims 16, 17 and 37 further recite sterilization of the goggle by gamma radiation over Allen and McNeal.
Use of the goggle in various environments including a hospital setting is well- known and Reaux teaches the sterilization of the goggle in [0013] and in [0048].
Thus, it would have been obvious to one skilled in the art at the time of invention further to sterilize the modified goggle taught by Allen McNeal with teaching of Reaux since the goggle used in various environments including a hospital setting requiring sterilized equipment is well-known as taught by Reaux absent showing otherwise.
See the above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 10-14, 18, 22 and 35 are rejected under 35 U.S.C. 103 as obvious over Gallina et al (US 10,520,756) in view of Xi et al (US 2015/0349147 A1), Allen (US 4,333,983).
a/adhesive layer 206a/plastic optical-grade transparent layer with a mirror 210/adhesive layer 206b/PC sheet 202b in Figs. 8 and 11 and col. 20, lines 5-9 and 18-22 and a plastic optical-grade transparent layer with a mirror 210 can be considered as a the instant substrate since Gallina et al teach that the optical-grade transparent sheets include BoPET and acrylic at col. 8, lines 53-67.  The instantly recited “comprising” in line 1 of claim 1 would permit other layer/coating such as an adhesive layer (206) taught by Gallina et al as evidenced by the instant claim 4.  Also, adhesive layer (206) would meet the recited first coating layer of claim 18 since the plastic optical-grade transparent layer with a mirror 210 can be consider as the recited second coating layer absent further limitation.  The adhesive layers would encompass a polymeric material which would make the instant claim 12 obvious since there are very limited choice of the adhesive, organic (i.e. polymeric) or inorganic.  The recited low index of refraction would be addressed by Xi et al and Allen discussed below.
Gallina et al teach that the thickness of any individual sheet in the functional stack (110) can be at least 80 microns at col. 20, lines 57-60 which would meet the instant claims 13 and 14.
Gallina et al teach an additional hard coating or anti-fog coating at col. 3, lines 58-67 which would meet the instant claim 22.
The instant invention further recites a gradient refractive index relationship of the substrate and coatings over Gallina et al.
 of the gradient refractive index relationship for anti-reflection coatings are well-known as taught by Xi et al (Abstract and claims 1 and 4) and Allen (Figs. 1 and 6 discussed in the above rejection based on Allen).
As to claim 35, Gallina et al do not specify a sequence of the coatings but there would be basically the following three ways of the coating:
1. Coat both anterior side and posterior side simultaneously.
2. Coat the anterior side first and then coat posterior side.
3. Coat the posterior side first and then coat anterior side.
A court held that very limited choice is anticipation. See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).   
Thus, choosing the above point 2 would be anticipation.
Further, the above points 1-3 would meet the instant claim 35 reciting “comprising” without any particular coating sequence and since the “comprising” would encompass any of the above three points as well.  Also, a refractive index of greater than 1.00 for all layers would be required inherently in order to obtain a transparent optical material which would be supported by Allen.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the gradient refractive index relationship of the substrate and the coatings taught by Xi et al or Allen in Gallina et al since an advantage (i.e. anti-reflection coatings for the optical articles) of such gradient refractive index is well-known as taught by Xi et al and Allen absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-3, 5, 12-14, 18-20, 22 and 35 are rejected under 35 U.S.C. 103 as obvious over Takushima et al (US 6,531,180) in view of Xi et al (US 2015/0349147 A1), Allen (US 4,333,983).
The instant [0029] of published US 2019/0389182 A1 teaches that the recited “optical web” includes a face shield and windshield cut or shaped from web material which would encompass a hard substrate as well as a flexible material taught as example since the face shield and windshield would be inherently a hard, not flexible.
Thus, the examiner’s position is that the following layered product of Takushima et al would meet the “optical web” absent further limitations and recitation of at least “flexible optical web” is suggested in order to overcome the rejection.
Takushima et al teach an anti-reflective glass comprising a single surface or both surfaces of the glass 1, an adhesive layer 2, a plastic film layer 3 and an anti-reflective layer 4 in this order in Fig. 1 and at col. 11, lines 55-61.  The adhesive layer 2 and the plastic film layer 3 can be considered as the instant first layer and second layer, respectively, of claims 2, 3, 5 and 18.  The anti-reflective layer 4 would meet the recited third coating layer of claim 19 as well as the recited coating of claim 11.  The recited relationship of an index of refraction would be addressed by Xi et al and Allen discussed below.
 and 10-90 µm, respectively, at col. 12, lines 2-6 and 21-27.  Takushima et al further teach that the thickness of glass substrate is 1-100 mm at col. 14, lines 21-25.
The instant invention further recites a gradient refractive index relationship of the substrate and coatings over Takushima et al.
Optical articles comprising a substrate with coatings of the gradient refractive index relationship for anti-reflection coatings are well-known as taught by Xi et al (Abstract and claims 1 and 4) and Allen (Figs. 1 and 6 discussed in the above rejection based on Allen).
As to claim 35, Takushima et al do not specify a sequence of the coatings but there would be basically the following three ways of the coating:
1. Coat both anterior side and posterior side simultaneously.
2. Coat the anterior side first and then coat posterior side.
3. Coat the posterior side first and then coat anterior side.
A court held that very limited choice is anticipation. See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  4.  
Thus, choosing the above point 2 would be anticipation.
Further, the above points 1-3 would meet the instant claim 35 reciting “comprising” without any particular coating sequence and since the “comprising” would encompass any of the above three points as well.  Also, a refractive index of greater 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the gradient refractive index relationship of the substrate and the coatings taught by Xi et al or Allen in Takushima et al since an advantage (i.e. anti-reflection coatings for the optical articles) of such gradient refractive index is well-known as taught by Xi et al and Allen absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 16, 2021                                      /TAE H YOON/                                                                    Primary Examiner, Art Unit 1762